                           UNITED STATES DISTRICT COURT
                                 District of Minnesota

                                                                      WerMT?mlwn
 UNITED STATES OF AMERICA.                             INDICTMENT

                        Plaintiff,                     l8 U.s.C. $ 87s(c)

        v.

 ROBERT JASON KARIMI.

                        Defendant.


TT{E UNITED STATES GRANID JURY CHARGES THAT:

                                         COUNT     1
             (Interstate Transmission of a Threat to Injure the Person of Another)

       On or about January 11,2021, in the State and District of Minnesota, the defendant,

                                ROBERT JASON KARIMI,

knowingly and willfully did transmit in interstate or foreign commerce a communication,

specifically, a phone call to Victim A, and the communication contained a threat to injure

the person of another, to wit, Victim A, a United States Congressional Representative, in

violation of Title 18, United States Code, Section 875(c).

                                       A TRUE BILL




UNITED STATES ATTORNEY                            FOREPERSON
